618 F.2d 1184
104 L.R.R.M. (BNA) 3179, 90 Lab.Cas.  P 12,596
JOS. SCHLITZ BREWING COMPANY CONTAINER DIVISION (LongviewTexas Container Plant), Plaintiff-Appellant,v.GENERAL DRIVERS, WAREHOUSEMEN AND HELPERS LOCAL UNION 745Affiliated with the Southern Conference ofTeamsters et al., Defendants-Appellees.
No. 79-3831.
United States Court of Appeals, Fifth Circuit.
April 24, 1980.

Appeal from the United States District Court for the Eastern District of Texas, at Tyler; William Wayne Justice, Judge.
Seyfarth, Shaw, Fairweather & Geraldson, Jeffrey L. Madoff, Chicago, Ill., for plaintiff-appellant.
Hicks, Gillespie & James, James L. Hicks, Jr., James C. Wilson, Dallas, Tex., for defendants-appellees.
Before BROWN, GEWIN and POLITZ, Circuit Judges.
PER CURIAM:


1
This case is before the court on appeal from the November 12, 1979 interlocutory order of the United States District Court for the Eastern District of Texas denying appellant's petition for preliminary injunction.1  We affirm the judgment based on the thorough findings of fact and conclusions of law of the district court.  See 486 F.Supp. 320 (E.D.Tex.1980).  The injunction pending appeal issued by this court2 is dissolved upon the issuance of the court's mandate in this case.


2
AFFIRMED.



1
 The case was removed to the Northern District of Texas, Dallas Division, from the District Court of Dallas County, Texas, 162d Judicial District, after a Temporary Restraining Order had been issued in the state court pursuant to the original complaint.  Appellees' motion to transfer venue to the Eastern District of Texas was granted on October 10, 1979
The case is properly removable from state court under 28 U.S.C. Sec. 1442 as a matter of course because it is a case which is cognizable under Section 301 of the Labor Management Act, 29 U.S.C. Sec. 185.  See Boys Markets, Inc. v. Retail Clerks, 398 U.S. 235, 245, 90 S.Ct. 1583, 26 L.Ed.2d 199 (1970).


2
 This court granted appellant's application for injunction pending appeal on November 30, 1979.  The appellant's container division plant reopened shortly thereafter and is presently in operation